 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   HAL JAMES HLAVA,                                    Case No.: 18-cv-228-WQH-LL
11                                      Plaintiff,
                                                         ORDER
12   v.
13   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
14
                                      Defendant.
15
16   HAYES, Judge:
17         The matter before the Court is the review of the Report and Recommendation issued
18   by United States Magistrate Judge (ECF No. 27) recommending that Plaintiff’s motion for
19   summary judgment (ECF No. 19) be denied and Defendant’s cross motion for summary
20   judgment (ECF No. 25) be granted.
21         The duties of the district court in connection with a report and recommendation of a
22   magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
23   636(b). The district judge must “make a de novo determination of those portions of the
24   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
25   part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The
26   district court need not review de novo those portions of a Report and Recommendation to
27   which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
28   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)

                                                     1
                                                                                 18-cv-228-WQH-LL
 1   (“Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
 2   review, de novo, findings and recommendations that the parties themselves accept as
 3   correct.”).
 4         No party has filed an objection to the Report and Recommendation. The Court has
 5   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 6         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 27) is
 7   adopted in its entirety.
 8         IT IS FURTHER ORDERED that Plaintiff’s motion for summary judgment (ECF
 9   No. 19) is denied and Defendant’s cross motion for summary judgment (ECF No. 25) is
10   granted. The Clerk is ordered to enter judgment against Plaintiff and in favor of Defendant.
11    Dated: August 2, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 18-cv-228-WQH-LL
